Citation Nr: 9919484	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
thigh with injury to the right knee.

2.  Entitlement to a compensable disability rating for 
residuals of a shell fragment wound of the left thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel

INTRODUCTION

The veteran has recognized guerilla service from July 1945 to 
November 1945 and the Philippine Army from November 1945 to 
February 1946.  The veteran served on active duty with the 
New Philippine Scouts from August 1946 to May 1949.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound of the right thigh with injury to the right 
knee are currently manifested by no limitation of motion, 
laxity, or instability, and moderate muscle injury.

2.  The veteran's service-connected residuals of a shell 
fragment wound of the left thigh are currently manifested by 
slight muscle injury.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound of the right thigh with 
injury to the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.55, 4.56, 4.59, 4.71a, 4.73 Diagnostic Codes 5256, 5257, 
5258, 5260, 5261, 5262, 5314 (1998); 38 C.F.R. §§ 4.72, 4.73 
Diagnostic Code 5314 (1996).

2.  The criteria for a compensable rating for residuals of a 
shell fragment wound of the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.55, 4.56, 4.59, 4.73 Diagnostic Code 5314 (1998); 
38 C.F.R. §§ 4.72, 4.73 Diagnostic Code 5314 (1996).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability rating are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities (Schedule) codified in 38 C.F.R. Part 4, 
includes diagnostic codes which represent particular 
disabilities.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
Id.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole-recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Factual Background

Review of the veteran's service medical records reveals that 
no medical reports from his first terms of service are of 
record.  However, records dated in September 1948 show the 
veteran injured his right knee.  He was diagnosed with a 
moderate laceration of the right kneecap and acute non-
suppurative traumatic bursitis of the right knee.  This 
occurred when his knee, protruding out the side of a jeep, 
was hit by an oncoming truck.  No abnormalities were noted on 
the veteran's separation examination in May 1949.

The veteran filed an initial claim for service connection for 
residuals of shell fragments wounds in July 1950.  The 
veteran included statements from individuals who witnessed 
the injuries in July 1945 and helped dress the wounds at that 
time.  

A June 1955 statement by a private physician indicated that 
the veteran had shrapnel wound scars at the anterior aspects 
of both knees.  

The veteran was examined by VA for compensation purposes in 
August 1955.  The examiner noted muscle injury of the rectus 
femoris and vastus lateralis on the right.  No muscle injury 
on the left was noted.  Residual scars from the entry and 
exit wounds were located at the anterolateral aspect and 
posterolateral aspect of the right thigh, which were non-
tender and slightly depressed.  The left thigh scar was 
located at the distal third of the anterior aspect and it 
appeared non-tender and slightly depressed.  The right 
patella was said to slightly protrude but was not tender.  No 
evidence of bursitis was found.  

The veteran submitted a report from a private physician in 
March 1965.  Slight atrophy of the muscles of the right thigh 
was noted.  The veteran was noted to experience some forms of 
parethesias, tingling sensations and limitation of movement 
of the affected extremity, especially during cold season.  He 
also complained that he could not perform physical activity 
due to his old gunshot wounds.

A second private physician noted in April 1967 that the 
veteran was being treated for extreme pain emanating from an 
old gunshot wound of the right thigh.  He had been bedridden 
for five days.  The physician noted that the veteran's 
complaint was intermittent but caused the veteran great 
discomfort and inconvenience.  

The veteran was afforded a VA examination in June 1967.  The 
residual scars were noted and described.  There was no 
atrophy of the muscles of the right thigh.  The muscle injury 
involved the rectus femoris and vastus lateralis.  There was 
no limitation of motion.  The left rectus femoris was 
injured. 

A neurological evaluation was also performed in June 1967.  
No neurological deficit of significant proportion was found.

The veteran submitted a statement from a private physician 
dated in March 1975.  The physician reported treating the 
veteran since 1974 for pain and swelling of the right knee 
and numbness of the right thigh.  On physical examination the 
veteran had a smaller right thigh due to atrophy of the 
muscles.  The veteran could not drive during the rainy season 
or in cold weather.

The veteran submitted a statement from another private 
physician, which is dated in March 1979.  The veteran 
complained of pain in the right leg and difficulty walking.  
He also had tenderness and muscle hardness in the right leg 
after prolonged standing or sitting.  The diagnosis was nerve 
injury right leg, right thigh, right knee, and myosis of the 
right leg.  The physician opined that the veteran disabled 
for any productive work and could walk only with difficulty.  

Another VA examination of the veteran was performed in June 
1979.  The scars were described by the examiner.  The exit 
wound on the right thigh was noted to be slightly adhered and 
slightly depressed.  The lacerated wound on the right knee 
was said to be slightly depressed.  There was no atrophy of 
the muscles of the right thigh.  Muscle injury involved the 
rectus femoris and vastus lateralis of the right.  There was 
no limitation of motion in the right knee.  The left muscle 
injury involved only the rectus femoris.  Hypertrophic 
degenerative disease of the right knee was noted on x-ray 
examination.  There was no evidence of peripheral nerve 
injury.  

Undated notes from a VA physician reported that the veteran 
was unable to work until February 1981 and March 1981.  The 
veteran submitted a statement in February 1981 that he was 
unable to work due to his service-connected left knee 
condition from January to March 1981.  Treatment records 
reveal a diagnosis of probable degenerative joint disease of 
the left knee.  

VA treatment notes dated in November 1984 reveal complaints 
of pain in both thighs for the past several years.  The pain 
was aggravated with standing, sitting, and walking.  The 
veteran seemed most concerned with his service-connected 
thigh injuries.  

An x-ray examination report dated in November 1984 revealed 
two metallic densities in the left leg.  One located in the 
soft tissue just lateral to the greater trochanter and the 
other overlying the pubic symphysis.  The left femur was free 
of fracture or bony abnormality.  On the left there was 
calcification of the medial collateral ligament and 
degenerative changes of the tibial spines.  There was also 
knee effusion.  There were no fractures, dislocations, bony 
abnormalities, or effusion on the right.  A diagnosis also 
dated in November 1984 notes bilateral knee pain secondary to 
degenerative joint disease.

In June 1985, the veteran was noted to have pain in his left 
knee for two weeks.  He had had similar pain several years 
earlier.  His knee was examined.  The diagnosis was muscular 
strain of the left knee.

In late 1986 the veteran reported increased pain in his right 
knee.  He was having difficulty sleeping.  It was noted to 
probably be secondary to arthritis.  A clinical note dated in 
November 1986 recorded that the veteran had acute arthritis 
of the right knee.  He had a full range of motion and could 
return to work.  The veteran was unable to work from October 
30, 1985 to November 1986.

In January 1987 the veteran sought treatment for right knee 
pain, which he reported having experienced since May 1986.  
X-ray examination showed fragmentary changes of the patella 
and degenerative joint disease.  The pain was localized to 
the medial joint line.  He reported that the knee became 
swollen during the day.  Range of motion in the knee was 10-
to-130 degrees.  The knee was increased in size, with no 
redness, heat, or instability.  The assessment was 
degenerative joint disease in right knee, probably not 
related to old injury.  

An arthrogram of the right knee was performed in March 1987.  
The report of the arthrogram notes that the veteran did not 
show up for the appointment.

In October 1995 the veteran sought treatment for his muscle 
injuries.  He was noted to have chronic arthralgia and 
myalgia.

Private medical treatment records from the Bellflower Medical 
Center were submitted.  No report of complaint, treatment, or 
finding relevant to the veteran's service-connected injuries 
is recorded.  A letter from a private physician, which is in 
March 1997, states that he has treated the veteran since 
March 1995 for right thigh and right knee pain.  The 
physician prescribed Voltaren and Tylenol #3 for severe pain. 

The veteran underwent a VA dermatology examination in March 
1998.  There were three scars noted.  The first, on the 
anterior of the right knee was 2.5 cm long.  It was an 
irregular linear scar that was well healed, hypo-pigmented, 
not palpable, without ulceration, and nontender.  The second, 
on the upper lateral surface of the right thigh was about 4 
cm long.  The scar was barely perceptible and slightly hypo-
pigmented.  It was not tender and without ulceration.  The 
third was on the right posterior calf.  It was a 1 cm round 
scar.  It was slightly depressed but without ulcer or 
erythema.  The physician noted that there was no ulceration 
or breakdown of the skin.  There was no underlying tissue 
loss.  There was no inflammation, edema, or keloid formation.  
The physician stated that there was only minimal deviation of 
coloration of the scars when compared to normal areas of 
skin.  The physician also stated that there was no limitation 
of function resulting from the scars.  The diagnosis was 
scars of the thigh, calf and knee, which were well healed.  

The veteran underwent a VA joints examination in April 1998.  
The physician reviewed the veteran's medical records prior to 
the examination.  The veteran complained of constant pain in 
both of his lower extremities complicated by changes in the 
weather.  He stated that he had no limitation when walking, 
but later in the day would experience increased pain in both 
legs as a result of lengthy walking.  He had aching pain 
present in both knees when sitting.  His aching pain was 
aggravated by climbing and descending stairs.  His right knee 
would occasionally swell.  He reported taking medication for 
pain.

Examination of the right lower extremity demonstrated 
multiples punctate shrapnel wounds and transverse wound one 
inch across the lower pole of the right patella.  There were 
also several punctate shrapnel wounds of the left lower 
extremity.  The right patella was enlarged to palpation by 
one-half inch in transverse diameter as compared to the left.  
There was crepitus on motion of the right knee.  There was no 
evidence of fluid accumulation in either knee.  The veteran's 
legs were equal in measurement.  Both knees fully extended 
and flexed to 120 degrees.  There was no laxity of the 
medial, collateral, or anterior and posterior cruciate 
ligaments in either knee.  A McMurray's maneuver was negative 
in both knees.  Pinprick sensation was intact in both lower 
extremities and reflexes at the knees and ankles were equal 
and hypoactive.  X-ray examination of the veteran's knees 
reportedly showed heterotopic bone formation about the right 
patella.  There were minimal degenerative changes of both 
knees.  There were no signs of shrapnel particles nor were 
there signs of any loose body in either knee.



The physician diagnosed multiple shrapnel wounds of both 
lower extremities, heterotopic bone formation of the right 
patella, and degenerative joint disease of both knees.  The 
physician commented that the veteran claimed constant pain of 
both lower extremities focused at the knees secondary to 
multiple shrapnel wounds.  The physician stated that there 
was no evidence of shrapnel within the right knee but there 
was evidence of heterotopic bone formation, presumably as the 
result of operative intervention.  The physician stated that 
the degenerative changes of the right knee were comparable to 
that of the left knee on x-ray examination and suggested no 
specific or accelerated injury of the joint surfaces.  The 
physician also stated that the veteran is elderly and has 
complaints, which are aggravated by mobility, but it did not 
appear that the veteran has a significant restriction in his 
walking endurance.  

Rating Criteria

Shell Fragment Wounds and Injury to Right Knee

The RO found the symptomatology of the veteran's right knee 
injury to be included within the evaluation of the veteran's 
right thigh shell fragment wound.  Under the anti-pyramiding 
provision of 38 C.F.R. § 4.14, (1998), the evaluation of the 
"same disability" or the "same manifestation" under 
various diagnoses is to be avoided.  The United States Court 
of Appeals for Veterans Claims (Court) held, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), that for purposes of 
determining whether the veteran is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of another 
conditions.  The Board must therefore examine all potentially 
applicable rating codes with the symptomatology from both the 
right knee and right and left thigh wounds.



The veteran's disabilities are currently evaluated under the 
Diagnostic Codes for evaluation of muscle disabilities.  The 
regulations governing the evaluation of muscle disabilities 
were changed during the course of the veteran's appeal, 
effective June 1997.  When a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO has 
considered the veteran's claim under both the old and new 
regulations and notified the veteran of both.  Therefore, the 
Board may proceed with consideration of the veteran's claim 
under both the old and new regulations, and will apply the 
version most favorable to him.

Under the regulations currently in effect for the evaluation 
of muscle disabilities, a comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56 (1998).

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
Slight disability of muscles is typified by a simple wound of 
muscle without debridement or infection.  The history and 
complaints will reveal service department record of 
superficial wound with brief treatment and return to duty, 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include a minimal scar, with no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. § 
4.56(d)(1) (1998)

Moderate disability of muscles is signified by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The service department 
record or other evidence of in-service treatment for the 
wound should show record of consistent complaint of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings will include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue, and some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (1998).

For moderately-severe disability of muscles, the type of 
injury will be a through and through or deep penetrating 
wound by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The service 
department record or other evidence should show 
hospitalization for a prolonged period for treatment of the 
wound, as well as evidence of consistent complaints of 
cardinal signs and symptoms of muscle disability and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance when compared with the sound side 
will demonstrate positive evidence of impairment.  38 C.F.R. 
§ 38 C.F.R. § 4.56(d)(3) (1998).

Severe disability of muscles is evidenced by a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, or intermuscular binding and scarring.  The evidence 
will include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of the wound, and records of consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There will be objective findings such as 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track, palpation showing loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, muscles that swell and harden abnormally in 
contraction, and the tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile, adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle, diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle, and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4) (1998).

Under the regulations in effect prior to June 1997, moderate 
disability of the muscles resulted from through and through 
or deep penetrating wounds of relatively short track by a 
single bullet or small shell or shrapnel fragment.  The 
absence of the explosive effect of high velocity missile or 
of the residuals of debridement or of prolonged infection was 
also considered moderate.  The history of the disability was 
considered, including service department records or other 
sufficient evidence of hospitalization in service for 
treatment of the wound.  Records in the file of consistent 
complaints from the first examination forward of one or more 
of the cardinal symptoms of muscle wounds, particularly 
fatigue and fatigue-pain after moderate use, and an affect on 
the particular functions controlled by the injured muscles 
were be noted.  Objective evidence of a moderate disability 
included entrance and (if present) exit scars which are 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue, 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(b) (1996).

Similarly, a moderately-severe disability of the muscles was 
characterized by evidence of a through and through or deep 
penetrating wound by high velocity missile of small size or 
large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade were considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
were also noted.  Evidence of unemployability due to an 
inability to keep up with work requirements could be 
considered.  Objective findings included relatively large 
entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side were considered.  Finally, tests of strength and 
endurance of the muscle groups involved that gave positive 
evidence of marked or moderately severe loss were noted.  38 
C.F.R. § 4.56(c) (1996).

Under current Diagnostic Code 5314 for injury to Muscle Group 
XIV, slight impairment warrants a noncompensable rating, 
moderate impairment warrants a 10 percent rating, moderately-
severe impairment warrants a 30 percent rating, and severe 
impairment warrants a 40 percent rating.  The function of 
Muscle Group XIV is extension of knee (2, 3, 4, 5,); 
simultaneous flexion of hip and flexion of knee (1); tension 
of fascia lata and iliotibial (Maissat's) band, acting 
with XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  The muscle 
group is composed of the anterior thigh group: (1) sartorius, 
(2) rectus femoris, (3) vastus externus, 
(4) vastus intermedius, (5) vastus internus, (6) tensor 
vaginae femoris.




Under Diagnostic Code 5314 prior to June 1997, the ratings 
were the same, and function and muscles included were 
identical.  The changes made were not substantive changes.

The veteran's right knee disability may also be evaluated 
under Diagnostic Code 5257 for impairment of the knee 
consisting of recurrent subluxation or lateral instability.  
Under Diagnostic Code 5257, slight impairment of the knee 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment and a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (1998).

The Schedule provides disability ratings up to 50 percent for 
limitation of flexion and extension of the knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Under Diagnostic Code 
5260, limitation of flexion of either leg to 60 degrees 
warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that flexion be limited to 45 degrees.  A 
20 percent evaluation requires that flexion be limited to 30 
degrees.  Under Diagnostic Code 5261, limitation of extension 
of the leg to 5 degrees warrants a noncompensable evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.

When a Diagnostic Code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998) must also be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  As the provisions of 38 C.F.R. 
§§ 4.40, 4.45 are applicable to diagnostic codes based on 
limitation of motion; they are not applicable to evaluations 
made pursuant to Diagnostic Code 5257.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).



Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Disabilities in joints such as the knee reside in reductions 
of their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted, and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Finally, the Schedule provides a 20 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in a moderate knee disability, and a 30 percent 
rating for impairment due to nonunion of the tibia and fibula 
which results in marked knee disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

Analysis

Right Thigh / Knee

The majority of the medical evidence dates from the 1980's 
and is indicative of some complaints regarding pain in the 
right knee.  Overall the veteran has not frequently sought 
medical care, either privately or through the VA system for 
his service-connected disability of the right knee.  On the 
occasions he did seek treatment, he appears to have been 
satisfied with treating the knee with pain medication.

The veteran's disability of the right thigh is not indicative 
of moderately severe injury to muscle group XIV.  The 
evidence does not show that the veteran was hospitalized for 
a prolonged period for treatment at the time of his injury.  
The medical evidence dated subsequent to the injury, 
including the medical examination at separation from service, 
does not show consistent complaints of the cardinal signs of 
muscle injury.  

The most probative evidence regarding the current severity of 
the right thigh residuals consists of the current VA medical 
examination.  This physician reviewed all the evidence of 
record and had an opportunity to review the veteran's 
disability in relation to its entire history.  The physician 
also had the opportunity to conduct a complete medical 
examination.  Examination showed both lower extremities were 
equal in measurement, the right knee fully extended and 
flexed, pinprick sensation was intact in the right lower 
extremity and reflexes at the knee and ankle were equal and 
hypoactive.  Based on a review of the evidence and the 
medical examination, the physician concluded that it did not 
appear that the veteran had a significant restriction in his 
walking endurance.  This examination report shows that the 
veteran's complaints of pain centers on his knees rather than 
the thigh musculature.  In addition, there is no indication 
in the record of the loss of deep fascia, muscle substance, 
or normal firm resistance of the muscles.  

Under the old regulations the requirements for moderately 
severe muscle injury are also not met.  There is no evidence 
of debridement, prolonged infection, sloughing of soft parts, 
or intermuscular cicatrization.  Again complaints of the 
cardinal signs of muscle injury were not consistent.  There 
were no reported indications of moderate loss of the deep 
fascia, of muscle substance, or of normal firm resistance of 
muscles.  For the same reasons, the findings by the VA 
physician are probative and establish no more than moderate 
injury to muscle group XIV.  

Under either the new or old regulations, the medical evidence 
does not show moderately severe muscle injury to muscle group 
XIV on the right pursuant to Diagnostic Code 5314.

With regard to Diagnostic Codes 5256, 5260 and 5261 there is 
no recent objective evidence of limitation of motion.  Again, 
the most probative evidence regarding the right knee motion 
consists of the April 1998 VA medical examination findings.  
This physician reviewed all the evidence of record and had an 
opportunity to review the veteran's disability in relation to 
its entire history.  The physician also had the opportunity 
to conduct a complete medical examination.  Examination 
showed the right knee fully extended and flexed to 120 
degrees.  There clearly is no ankylosis of the right knee.  
Although the right patella was enlarged to palpation by one-
half inch in transverse diameter as compared to the left, 
there was no evidence of fluid accumulation in the knee.  
Although the veteran argues that he has additional limitation 
due to pain, especially with prolonged physical activity, 
this is not supported by the VA physician's opinion.  The 
physician concluded that although the veteran was elderly and 
had complaints, which were aggravated by mobility, it did not 
appear that the veteran had a significant restriction in his 
walking endurance.  The physician's objective examination 
findings showed the veteran's legs were equal in measurement, 
indicating no disuse atrophy.  The veteran did not indicate 
pain while performing range of motion for the VA physician.  
Pinprick sensation was intact in both lower extremities and 
reflexes at the knees and ankles were equal and hypoactive.  
The Board finds that the current medical evidence does not 
support entitlement to compensation under 5256, 5260, or 5261 
for limitation of motion in the right knee.  

There is no evidence of recurrent subluxation or other 
lateral instability for compensation under Diagnostic Code 
5257.  The April 1998 VA medical examination findings showed 
that there was no laxity of the medial, collateral, or 
anterior and posterior cruciate ligaments in either knee.  A 
McMurray's maneuver was also negative in both knees.  The x-
ray examination findings also showed no evidence of 
dislocated semilunar cartilage entitling the veteran to 
compensation under Diagnostic Code 5258.  There is also no 
evidence of nonunion or malunion of the tibia and fibula for 
compensation under Diagnostic Code 5262.  

Left Thigh

Review of the medical evidence does not reveal any treatment 
records of complaints relative to the veteran's left thigh in 
recent years.  Complaints in the mid-1980s were found to be 
from muscle strain.  There is no indication of any loss of 
deep fascia or muscle substance.  There was no recorded 
impairment of muscle tonus, loss of power, or fatigue.  The 
current complaints and findings of pain on the left appear to 
be centered upon the veteran's knee rather than muscles of 
the thigh.  

Under the old regulations governing moderate muscle 
disability, the Board does not find consistent complaints 
from the first examination forward of one or more of the 
cardinal symptoms of muscle wounds.  There is no indication 
of a significant adverse affect on the veteran's ambulation 
or motion in the leg controlled by the injury to muscle group 
XIV.  There is again no evidence of moderate loss of deep 
fascia, muscle substance, or impairment of muscle tonus.  

Pain

It appears that pain is the main symptom of the veteran's 
service-connected injuries.  The veteran's pain was described 
as severe in the right leg by the private physician, however, 
that description is not supported by records of treatment for 
right leg symptomatology.  The record is largely devoid of 
complaints referable to the residuals of the shrapnel wound 
of the left leg.  The examiner in April 1998 commented that 
the veteran's pain was aggravated by mobility but did not 
appear to be a significant restriction on walking endurance.  
The Board finds that the 10 percent rating for the disability 
of the right lower extremity and noncompensable rating for 
the disability of the left lower extremity adequately address 
increased disability due to pain or loss of use due to flare-
ups.

Arthritis of the Knees

The veteran's disability might also be evaluated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, for 
traumatic arthritis.  Diagnostic Code 5010 provides that 
arthritis due to trauma will be rated on limitation of motion 
of the affected parts as degenerative arthritis.  
Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

It does not appear, based upon the April 1998 examiner's 
report, that the veteran's arthritis is the result of the 
veteran's shrapnel wounds to the thighs or right knee injury.  
The physician concluded that the heterotopic bone formation 
was presumably the result of an operative intervention.  The 
physician also stated that the degenerative changes of the 
right knee were comparable to that of the left knee on x-ray 
examination and suggested no specific or accelerated injury 
of the joint surfaces.  Since this physician relates the 
degenerative changes of the right knee to causes other than 
the veteran's service-connected residuals compensation 
pursuant to Diagnostic Codes 5003 or 5010 is not warranted.

Scars

The veteran's scars may be rated under Diagnostic Codes 7803 
or 7804, which provides for a 10 percent rating for 
superficial scars that are poorly nourished with repeated 
ulceration or superficial scars that tender and painful on 
objective demonstration.  

The probative evidence on this issue consists of the VA 
medical examination findings in March 1998.  The VA 
dermatology examination report shows a comprehensive review 
and description of the veteran's residual scars.  The scars 
were described as well healed, not palpable, without 
ulceration and non-tender.  The physician noted that there 
was no ulceration or breakdown of the skin.  There was no 
underlying tissue loss.  There was no inflammation, edema, or 
keloid formation.  The physician stated that there was only 
minimal deviation of coloration of the scars when compared to 
normal areas of skin.  The physician also stated that there 
was no limitation of function resulting from the scars.  In 
addition, the veteran does not contend that the scars are 
tender or painful or that they result in ulceration.  


ORDER

Entitlement to a rating greater than 10 percent for residuals 
of a shell fragment wound of the right thigh with injury to 
the right knee is denied.

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the left thigh is denied.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

